          Case 5:20-cv-03136-SAC Document 6 Filed 10/30/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



CORY D. CLINE,

                                       Plaintiff,

               v.                                             CASE NO. 20-3136-SAC


KANSAS CITY, KANSAS
POLICE DEPARTMENT, et al.,

                                       Defendants.


                    MEMORANDUM AND ORDER TO SHOW CAUSE

        Plaintiff Cory D. Cline brings this pro se civil rights action pursuant to 42 U.S.C. § 1983.

Plaintiff proceeds in forma pauperis. Mr. Cline was a pretrial detainee being held at the Wyandotte

County Adult Detention Center in Kansas City, Kansas, on charges of unlawful possession of

controlled substances at the time of filing. For the reasons discussed below, Plaintiff is ordered to

show cause why his Complaint should not be dismissed.

   I.      Nature of the Matter before the Court

        Plaintiff’s Complaint challenges the legality of the search that produced the evidence upon

which his pending prosecution in the Wyandotte County District Court is based.

        Plaintiff names the Kansas City, Kansas Police Department and 15 police officers as

defendants. He requests relief in the form of $10,000 from each individual defendant, $500,000 in

punitive damages from the Police Department, and $1,200 for each day he is imprisoned. In

addition, he asks for the Court to order his release from custody.




                                                    1
          Case 5:20-cv-03136-SAC Document 6 Filed 10/30/20 Page 2 of 5




II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

“Prisoner” is defined as “any person incarcerated or detained in any facility who is accused of,

convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms

and conditions of parole, probation, pretrial release, or diversionary program.”          28 U.S.C.

§ 1915A(c). Additionally, with any litigant, such as Plaintiff, who is proceeding in forma pauperis,

the Court has a duty to screen the complaint to determine its sufficiency. See 28 U.S.C. §

1915(e)(2). The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims

that are legally frivolous or malicious, that fail to state a claim upon which relief may be granted,

or that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).




                                                 2
           Case 5:20-cv-03136-SAC Document 6 Filed 10/30/20 Page 3 of 5




        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it



                                                   3
            Case 5:20-cv-03136-SAC Document 6 Filed 10/30/20 Page 4 of 5




innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

         Mr. Cline asks this Court to declare that the search used to obtain evidence in his pending

prosecution was unconstitutional. The Court is prohibited from doing so under Younger v. Harris,

401 U.S. 37, 45 (1971).1 The Younger abstention doctrine is based on “notions of comity and

federalism, which require that federal courts respect state functions and the independent operation

of state legal systems.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997). Absent narrow

exceptions for “bad faith or harassment,” prosecution under a statute that is “flagrantly and

patently” unconstitutional, or other “extraordinary circumstances” involving irreparable injury,

Younger, 401 U.S. at 46–55, abstention is both appropriate and mandated when: (1) there is an

ongoing state criminal, civil, or administrative proceeding, (2) the state court affords an adequate

forum to hear the claims raised in the plaintiff's federal complaint, and (3) the state proceedings

implicate important state interests. Weitzel v. Div. of Occupational & Prof'l Licensing, 240 F.3d

871, 875 (10th Cir. 2001); Middlesex County Ethics Comm. v. Garden State Bar Ass'n, 457 U.S.

423, 432 (1982). If applicable, the Younger abstention doctrine obligates the Court to dismiss an

action in favor of an ongoing state proceeding. Weitzel, 240 F.3d at 875.

         Applying the Younger analysis to this case, the Court finds that the first condition is clearly

met because there are ongoing state criminal proceedings. The second condition is met because



1
 Even though the original Younger holding was applied to a claim for injunctive relief, the Tenth Circuit has
expanded the doctrine to include monetary relief. Unified Sch. Dist. No. 497, 392 F.3d at 1228 (“[T]he Younger
doctrine extends to federal claims for monetary relief when a judgment for the plaintiff would have preclusive
effects on a pending state-court proceeding.”) (citations omitted); see also Parkhurst v. State of Wyoming, 641 F.2d
775, 777 (10th Cir.1981) (claim for money damages “would necessarily call into question the validity of the state
conviction” and “frustrate the spirit” of Younger).

                                                          4
           Case 5:20-cv-03136-SAC Document 6 Filed 10/30/20 Page 5 of 5




Kansas undoubtedly has an important interest in enforcing its criminal laws through criminal

proceedings in the state's courts. In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control

over criminal justice [is] a lynchpin in the unique balance of interests” described as “Our

Federalism.”) (citing Younger, 401 U.S. at 44). The third condition is met because the Kansas

courts provide Plaintiff with an adequate forum to litigate his constitutional claims by way of

pretrial proceedings, trial, and, if he is convicted, direct appeal, as well as post-conviction

remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir. 1993) (“[F]ederal courts should

abstain from the exercise of ... jurisdiction if the issues raised ... may be resolved either by trial on

the merits in state court or by other (available) state procedures.”) (quotation omitted). Finally,

Plaintiff’s assertions are insufficient to trigger any of the Younger exceptions.

        Accordingly, the Court finds Plaintiff’s Complaint should be dismissed.

IV. Response Required

        For the reasons stated herein, Plaintiff’s Complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B). Plaintiff is therefore required to show good cause why his

Complaint should not be dismissed. Plaintiff is warned that his failure to file a timely response

may result in the Complaint being dismissed for the reasons stated herein without further notice.

        IT IS THEREFORE ORDERED that Plaintiff is granted to and including November 30,

2020, in which to show good cause, in writing, why his Complaint should not be dismissed for the

reasons stated herein.

        IT IS SO ORDERED.

        DATED: This 30th day of October, 2020, at Topeka, Kansas.



                                                s/_Sam A. Crow_____
                                                SAM A. CROW
                                                U.S. Senior District Judge
                                                   5
